10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
LANDMARK TECHNOLOGY A CASE NO. C19-03 l lJLR
LLC,
ORDER OF DISMISSAL
Plaintiff,
V.

SPECIALTY BOTTLE, INC., et al.,

Defendants.

 

 

The court having been notified of the settlement of this matter and it appearing

that no issue remains for the court’s determination:

IT IS ORDERED that this action and all claims asserted herein are DISMIS'SED

with prejudice and Without costs to any party.

In the event settlement is not perfected, any party may move-to reopen the case,

provided such motion is filed Within 60 days of the date of this order. Any trial date and

//

ORDER - 1

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

722

 

 

l

pretrial dates previously set are hereby VACATED.

Dated this (1>% day of May, 2019. ' @ §

JA`MES LEL RoBART
United St:s( tes District Judge

ORDER - 2

 

 

